DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/11/22 has been entered.  Claims 1, 31, 33- 35, 37- 38, 41, 54 and 58- 59 are amended.  Claims 32, 40, 42- 45, 48, 53 and 56 are canceled.  Claim 60 is added.  Claims 1, 31, 33- 39, 41, 46- 47, 49- 52, 54- 55 and 57- 60 are being addressed by this Action.
Response to Arguments
It is noted that the amendment to independent claim 1 and independent claim 31 has changed the scope of the claims, requiring new rejections.
Applicant’s arguments, see p. 6 of Remarks, filed 8/11/22, with respect to the objection to the Specification’s Brief Description of the Drawings have been fully considered and are persuasive.  The objection of the Specification made in the Non-Final Office Action, mailed 3/24/22 has been withdrawn. 
Applicant’s amendments to claims 1, 31, 37- 38 and 47 have obviated the claim objections made in the Non-Final Office Action, mailed 3/24/22.  As such, the claim objections made in the Non-Final Office Action, mailed 3/24/22 have been withdrawn. 
In response to p. 7 of the Remarks, filed 8/11/22, with respect to the rejections under 35 U.S.C. 112(b), the amendments to claims 1, 31, 41, 54, 56 and the cancelation of claims 44- 45 have obviated all but one of the rejections made under 35 U.S.C. 112(b) in the Non-Final Office Action, mailed 3/24/22.  As such, the rejection of claims 1, 31- 53 and 56- 59 made under 35 U.S.C. 112(b) in the Non-Final Office Action, mailed 3/24/22 are withdrawn. 
Claim 54 was rejected under 35 U.S.C. 112(b) because “the radially distal expandable segment” lacked antecedent basis and applicant did not address this rejection.  The rejection is maintained below.
Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Vale in view of Bose on pp. 7- 10 of the Remarks, filed 8/11/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on pp. 8- 9 of the Remarks, filed 8/11/22 that the teaching reference Bose is not in the same field of endeavor and that there would have been no reason for one skilled in the art to modify the structure of the Vale scaffold based on the intended use of the structure of Bose, the Office respectfully points to applicant’s own argument on p. 8 stating, “While both such devices are intended to remove clot from a blood vessel, they do such in very different ways.”  As acknowledged by applicant, the umbrella field of endeavor under which both Vale and Bose are found is the in the art of removing clot from the blood vessel.  Thus, consideration of these references would have been within the purview of a person having ordinary skill in the art.  In response to applicant’s argument that because the scaffold in Vale is intended to radially support an opening of a membrane and because the scaffold in Bose is intended to engage a clot, a person of ordinary skill in the art would not be motivated to modify the scaffold of Vale with Bose’s scaffold structure features, the Office respectfully submits that because both Vale and Bose teach or suggest expandable stent-like structures that are capable of maintaining the patency of an opening or lumen generally, it would have been within the purview of a person having ordinary skill in the art to modify the stent-like structure of Vale with the stent-like structure features taught by Bose. 
In response to applicant’s argument on pp. 9- 10 of Remarks, filed 8/11/22 that Bose does not teach “circumferential rings… wherein at least some of the circumferential rings are circumferentially separable, joined by circumferentially separable axial links, and configured to circumferentially separate along separation interfaces,” the Office respectfully submits that circumferential engagement elements (170) of Bose are circumferentially separable, joined by circumferentially separable axial links (168) (Fig. 5) (Bose - - P. [0059] - - three (3) separate engagement elements 170 may be employed, each being disposed one hundred and twenty (120) degrees from one another along the periphery of the thromboembolic receiver 146. In a preferred embodiment, the engagement elements 170 take the form of a plurality of the stabilizing strut members 160 as shown in FIGS. 4A and 5), and configured to circumferentially separate along separation interfaces (P. [0058]) because Flex region or spring region 168 circumferentially separates rings (170) given that the definition of separate is “to keep apart or divide, as by an intervening barrier or space” (See p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  Since the Flex region or spring region 168 separates or keeps apart or divides by providing an expandable intervening barrier or space, Vale in view of Bose meets the limitations of amended claim 1.
Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Eckhouse et al. (US Pub. No. 2011/0152920 A1), Dictionary.com definition of “Separate” (p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com) and Blank (US Pub. No. 2006/0173529 A1) in order to better reject new claim 60, which includes newly added limitation regarding circumferential discontinuities.  It is noted that applicant’s arguments regarding Bose are directed towards the circumferential discontinuities feature in new claim 60 and that newly added reference Blank addresses the feature.
In response to applicant’s argument regarding the rejection of claims 31- 33, 35- 44, 46- 53 and 56- 59 under 35 U.S.C. 103 as being unpatentable over Vale on pp. 10- 11 of applicant’s Remarks, filed 8/11/22 that Vale does not disclose the newly added limitation regarding axially aligned individual struts, the Office respectfully submits that Vale discloses a clot receptor embodiment in Figs. 8a, 8b, which is a functional equivalent of the clot receptor embodiment in Fig. 3 (P. [0040]) including axially aligned individual struts (P. [0073] - - the frame …comprises struts 61 connected at crowns 62. The distal end of the frame comprises terminal crowns 63, which may be formed with atraumatic ends of a higher radius of curvature than that used for the more proximal crowns. The frame may be covered with a polymeric membrane as described earlier).  Alternatively, a new grounds of rejection is made over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Eckhouse et al. (US Pub. No. 2011/0152920 A1).  It is noted that applicant’s arguments regarding Vale (Fig. 3) are directed to the axially aligned individual struts, for which the newly added reference Eckhouse is relied upon.

Claim Objections
Claims 1, 31, 33-39, 41, 46, 47, 49-52, 54, 55, and 57-60 are objected to because of the following informalities:  
Claim 1, line 1- ‘removing clot’ is grammatically incorrect and should be amended to - - removing a clot - - to add an article before the noun.  Claim 1, line 13 “draw clot”, claim 31 line 1 “removing clot”, claim 31 line 7 “draw clot”, claim 31 line 13 “receive clot” are objected to for substantially the same reasons.  
Claim 31, line 19 “a proximal end of the aspiration lumen” should be “the” since it was previously recited in line 7.
Claim 35 recites “terminate about” which is grammatically incorrect.  It is suggested to amend the claim to recite “terminate at about”
Claim 41 is objected to because of the following informalities:  lines 2- 3- ‘a diameter when expanded in a range from 2.2 mm to [[and]] 5.5 mm and length when expanded’ should be amended to - - a diameter when expanded in a range from 2.2 mm to [[and]] 5.5 mm and a length when expanded - - in order to correct an apparent typographical error.  
Claim 46 recites “a distal portion of the scaffold”.  This should be “the distal portion of the scaffold” as claim 46 depends on claim 33 which recites “a distal portion of the scaffold”.  Claim 49 is objected to for substantially the same reasons.
Claim 50 and claim 51 are objected to because of the following informalities:  line 2- ‘the distal portion of scaffold’ should be amended to - - the distal portion of the scaffold - - in order to correct an apparent typographical error.  
Claim 52 is objected to because of the following informalities:  line 2- ‘expandable to size in a range’ should be amended to - - expandable to a size in a range - - to correct an apparent typographical error.  
Claim 58 “wherein the struts interconnected” is grammatically incorrect.  It is suggested applicant amend to ““wherein the struts are interconnected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54- 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the radially distal expandable segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 54 is interpreted as reciting - - the scaffold - -.  Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Bose et al. (US Pub. No. 2006/0058838 A1) and Dictionary.com definition of “Separate” (p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  Vale and Bose are cited in the Non-Final Office Action, mailed 3/24/22.
Regarding claim 1, Vale discloses an aspiration catheter for removing clot from a blood vessel, said aspiration catheter comprising:
a catheter body (2) (Figs. 1- 9) having a proximal end (5) (Fig. 1), a distal end (4) (Fig. 1), and an aspiration lumen therebetween (7) (See Fig. 1 - - shared inner lumen of catheter 7 is aspiration lumen of catheter body (2))(Ps [0055] - - proximal end 5 of the expansile distal section 4 is configured to seal against the inner lumen of a distal section 6 of a catheter 7 through which it is advanced such that there is a shared aspiration lumen);
a scaffold (25, 60, 70) (Figs. 3, 8a- 9) (Ps. [0067], [0068], [0074] - - various embodiments of the distal end of the clot receptor are illustrated in Figs. 3 to 9 including a stent-like self-expanding frame 25, tube or sheet cut frame 60 and frame 70 made of wires 73) comprising a plurality of circumferential rings (61, 62, 63) (Figs. 8a, 8b) arranged along an axis (P. [0073] - - since frame is laser cut from a Nitinol tube, each of struts 61, crown 62, crown 63 are circumferential rings as shown in Figs. 8a, 8b) extending distally from the distal end of the catheter body (4) and having a central clot-receiving passage (entrance into distal end (4)) contiguous with the aspiration lumen of the catheter body (7), wherein at least a first portion of the scaffold (4) is radially balloon expandable from a delivery configuration (Fig. 2a) to an extraction configuration (Fig. 1) (P. [0066] - - expansion of the distal end of the clot receptor may be by inflation of a balloon cuff); and
a vacuum-resistant membrane (27) (Fig. 3, Figs. 8a, 8b - - described, not shown) (P. [0073] - - frame 60 may be covered with a polymeric membrane as described earlier) covering at least a second portion of the scaffold (25, 60, 70) (See Figs. 3, 8a, 8b) to establish a clot aspiration path from at least said portion of the scaffold (25, 60, 70) to a proximal end of the aspiration lumen (7) in the catheter body (2) so that applying a vacuum to the proximal end of the aspiration lumen (7) can draw clot into the central clot-receiving passage (entrance into distal end (4)) wherein the first portion and the second portion of the scaffold may be the same or different (P. [0064] - - the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration).
Vale does not disclose
 (claim 1) a circumferentially separable circumferential ring structure.  
However, Bose teaches an aspiration catheter (14) in the same field of endeavor including a scaffold (146) having a circumferentially separable circumferential ring structure (See Fig. 5 - - having one or more "S" shaped curves) to provide flexibility to the scaffold structure (P. [0058])
(claim 1) wherein at least some of the circumferential rings (circumferential engagement elements 170) are circumferentially separable, joined by circumferentially separable axial links (168) (Fig. 5), and configured to circumferentially separate along separation interfaces (P. [0058] - - a flex region or spring region 168 (FIG. 5) (which may comprise one or more "S" shaped curves or other shapes designed to provide flexibility while maintaining adequate column strength) may be provided at the junction between adjacent longitudinal strut members or standards 150; it is noted that applicant’s separable axial links 220 include “S” shaped geometry in order to increase flexibility of the linear strut and the self-expanding scaffold as a whole (see applicant’s Specification at P. [0253] and Fig. 22).  Flex region or spring region 168 circumferentially separates rings (170) given that the definition of separate is “to keep apart or divide, as by an intervening barrier or space” (See p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  Since the Flex region or spring region 168 separates circumferential rings (170), Flex region or spring region 168 encompasses or makes obvious the circumferentially separable axial links limitation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute one known element (scaffold structure with circumferentially separable axial links) for another (scaffold with circumferential rings without separable axial links) since the substitution would have yielded predictable results, namely providing flexibility while maintaining adequate column strength (Bose - - P. [0058]).  The motivation for the substitution would have been to provide flex regions that would allow the scaffold to better track and follow tortuous vessels without sacrificing needed column strength (Bose - - P. [0058]).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Eckhouse et al. (US Pub. No. 2011/0152920 A1) and as evidenced by Dictionary.com definition of “Separate” (p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  
This is an alternative rejection of claim 1:  Regarding claim 1, Vale discloses an aspiration catheter for removing clot from a blood vessel, said aspiration catheter comprising:
a catheter body (2) (Figs. 1- 9) having a proximal end (5) (Fig. 1), a distal end (4) (Fig. 1), and an aspiration lumen therebetween (7) (See Fig. 1 - - shared inner lumen of catheter 7 is aspiration lumen of catheter body (2))(Ps [0055] - - proximal end 5 of the expansile distal section 4 is configured to seal against the inner lumen of a distal section 6 of a catheter 7 through which it is advanced such that there is a shared aspiration lumen);
a scaffold (25, 60, 70) (Figs. 3, 8a- 9) (Ps. [0067], [0068], [0074] - - various embodiments of the distal end of the clot receptor are illustrated in Figs. 3 to 9 including a stent-like self-expanding frame 25, tube or sheet cut frame 60 and frame 70 made of wires 73) comprising a plurality of circumferential rings (61, 62, 63) (Figs. 8a, 8b) arranged along an axis (P. [0073] - - since frame is laser cut from a Nitinol tube, each of struts 61, crown 62, crown 63 are circumferential rings as shown in Figs. 8a, 8b) extending distally from the distal end of the catheter body (4) and having a central clot-receiving passage (entrance into distal end (4)) contiguous with the aspiration lumen of the catheter body (7), wherein at least a first portion of the scaffold (4) is radially balloon expandable from a delivery configuration (Fig. 2a) to an extraction configuration (Fig. 1) (P. [0066] - - expansion of the distal end of the clot receptor may be by inflation of a balloon cuff); and
a vacuum-resistant membrane (27) (Fig. 3, Figs. 8a, 8b - - described, not shown) (P. [0073] - - frame 60 may be covered with a polymeric membrane as described earlier) covering at least a second portion of the scaffold (25, 60, 70) (See Figs. 3, 8a, 8b) to establish a clot aspiration path from at least said portion of the scaffold (25, 60, 70) to a proximal end of the aspiration lumen (7) in the catheter body (2) so that applying a vacuum to the proximal end of the aspiration lumen (7) can draw clot into the central clot-receiving passage (entrance into distal end (4)) wherein the first portion and the second portion of the scaffold may be the same or different (P. [0064] - - the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration).
Vale does not disclose 
 (claim 1) a circumferentially separable circumferential ring structure.  

    PNG
    media_image1.png
    871
    904
    media_image1.png
    Greyscale

Eckhouse teaches a device for extracting a clot from a blood vessel in a non-fragmented manner having an aspiration catheter (102) (Fig. 6) (Ps. [0054], [0225], [0269]) in the same field of endeavor (Abstract) with
(claim 1) a scaffold (522, 534) (Figs. 24, 25) comprising a plurality of circumferential rings (R) (See Annotated Fig. 24, pointing to at least two circumferential rings)
wherein at least some of the circumferential rings (R) are circumferentially separable, joined by circumferentially separable axial links (AL) (See Annotated Fig. 24), and configured to circumferentially separate along separation interfaces.  separable axial links (AL) circumferentially separates rings (R) given that the definition of separate is “to keep apart or divide, as by an intervening barrier or space” (See p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  Since the separable axial links (AL) separates circumferential rings (R), separable axial links (AL) encompasses or makes obvious the circumferentially separable axial links limitation.
The circumferential rings (R) joined by circumferentially separable axial links (AL) taught by Eckhouse perform the same function of holding the catheter open (Eckhouse - - P. [0341]) as the circumferential rings (61, 62, 63) associated with Vale (Vale - - P. [0068]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (circumferential rings (R) joined by circumferentially separable axial links (AL) taught by Eckhouse) for another (circumferential rings (61, 62, 63) associated with Vale) since the substitution would have yielded predictable results, namely, maintaining the patency of the opening of the catheter.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claims 1 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Blank (US Pub. No. 2006/0173529 A1) and as evidenced by Dictionary.com definition of “Separate” (p. 1 of 5 of attached Separate Definition & Meaning from Dictionary.com).  
This is an alternative rejection of claim 1:  Regarding claim 1, Vale discloses an aspiration catheter for removing clot from a blood vessel, said aspiration catheter comprising:
a catheter body (2) (Figs. 1- 9) having a proximal end (5) (Fig. 1), a distal end (4) (Fig. 1), and an aspiration lumen therebetween (7) (See Fig. 1 - - shared inner lumen of catheter 7 is aspiration lumen of catheter body (2))(Ps [0055] - - proximal end 5 of the expansile distal section 4 is configured to seal against the inner lumen of a distal section 6 of a catheter 7 through which it is advanced such that there is a shared aspiration lumen);
a scaffold (25, 60, 70) (Figs. 3, 8a- 9) (Ps. [0067], [0068], [0074] - - various embodiments of the distal end of the clot receptor are illustrated in Figs. 3 to 9 including a stent-like self-expanding frame 25, tube or sheet cut frame 60 and frame 70 made of wires 73) comprising a plurality of circumferential rings (61, 62, 63) (Figs. 8a, 8b) arranged along an axis (P. [0073] - - since frame is laser cut from a Nitinol tube, each of struts 61, crown 62, crown 63 are circumferential rings as shown in Figs. 8a, 8b) extending distally from the distal end of the catheter body (4) and having a central clot-receiving passage (entrance into distal end (4)) contiguous with the aspiration lumen of the catheter body (7), wherein at least a first portion of the scaffold (4) is radially balloon expandable from a delivery configuration (Fig. 2a) to an extraction configuration (Fig. 1) (P. [0066] - - expansion of the distal end of the clot receptor may be by inflation of a balloon cuff); and
a vacuum-resistant membrane (27) (Fig. 3, Figs. 8a, 8b - - described, not shown) (P. [0073] - - frame 60 may be covered with a polymeric membrane as described earlier) covering at least a second portion of the scaffold (25, 60, 70) (See Figs. 3, 8a, 8b) to establish a clot aspiration path from at least said portion of the scaffold (25, 60, 70) to a proximal end of the aspiration lumen (7) in the catheter body (2) so that applying a vacuum to the proximal end of the aspiration lumen (7) can draw clot into the central clot-receiving passage (entrance into distal end (4)) wherein the first portion and the second portion of the scaffold may be the same or different (P. [0064] - - the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration).
Vale does not disclose 
 (claim 1) a circumferentially separable circumferential ring structure.  
Blank teaches a method of manufacturing balloon-expandable medical stents (Title, Abstract, P. [0002]) including
(claim 1) a scaffold (2) (Fig. 1) comprising a plurality of circumferential rings (4) (Figs. 1- 3),
wherein at least some of the circumferential rings (4) are circumferentially separable (See Fig. 3), joined by circumferentially separable axial links (12) (Figs. 1- 2) (P. [0056] - - individual rings 4 of the stent tube 2 (FIG. 1) are connected with one another.  ... the connection points 12, i.e. the bridges connecting the vertices 12A, 12B of two adjacent rings) and configured to circumferentially separate along separation interfaces (16A, 16B) (Figs. 2- 3) (P. [0057] - - protruding portions of the bridge struts 14A, 14B can be classified into male portions having an arcuate head portion 16A and female portions having an arcuate recess portion 16B. …Thus, due to the complementary-shaped male and female portions, they represent a form-fit when connected together which gives the male and female portions excellent attachment security and the bridges are thus self-centering and self-aligning);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the circumferential rings associated with Vale to include circumferentially separable axial links taught by Blank because dividing a stent-like structure into axially spaced apart and electrically insulated sections would improve visibility under MRI (Ps. [0042], [0076], [0080]).
Regarding claim 60, Vale in view of Blank discloses the apparatus of claim 1, but Vale does not disclose
(claim 60) circumferential discontinuities as claimed.
However, Blank teaches a method of manufacturing balloon-expandable medical stents (Title, Abstract, P. [0002]) including
(claim 60) wherein the separable axial links (12) are configured to form circumferential discontinuities between the separation interfaces (16A, 16B) after balloon expansion of the scaffold (2) (See Fig. 3) (Ps. [0002], [0038], [0076] - - uniform radial expansion by inflation of a balloon within the lumen of the stent; Once the stent cylinder is completed by connecting a plurality of such stenting rings in series, and the stent cylinder is confined within an outer sheath ready for deployment, the structure of the stent cylinder, and in particular the structure of the bridges, according to one preferred embodiment, as shown in FIG. 3, allows placement of individual stenting sections at spaced-apart locations inside a body vessel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the circumferential rings associated with Vale to include circumferentially separable axial links such that the separable axial links are configured to form circumferential discontinuities between the separation interfaces after balloon expansion of the scaffold as taught by Blank because dividing a stent-like structure into axially spaced apart and electrically insulated sections would improve visibility under MRI (Ps. [0042], [0076], [0080]).
Claim(s) 31, 33- 39, 41, 46- 47, 49- 52, 54- 55 and 57- 59 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vale et al. (US Pub. No. 2015/0359547 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Vale et al. (US Pub. No. 2015/0359547 A1) in view of Eckhouse et al. (US Pub. No. 2011/0152920 A1).


    PNG
    media_image2.png
    497
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    741
    media_image3.png
    Greyscale

Regarding claims 31, 33- 35 and 57, Vale discloses an aspiration catheter for removing clot from a blood vessel, said aspiration catheter comprising:
a catheter body (101) (Figs. 10- 12b) having a proximal end (91) (Fig. 10), a distal end (90) (Fig. 10), and an aspiration lumen (103) (Fig. 10) therebetween (Ps [0187], [0215] - - inner lumen 103 of guide catheter 108 is directly connected to vacuum pump, the lumen of catheter body (101) is connected to inner lumen 103 via seal 102);
a membrane (112, 190) (Figs. 10- 12b, 14- 37, in particular the embodiment of Figs. 37a, 37b) (Ps. [0075], [0095] - - expansile tip 112 can be formed in a number of ways and various embodiments are shown in FIGS. 14 to 37) extending from the distal end of the catheter body (90) and defining a clot aspiration path contiguous with the aspiration lumen (103) in the catheter body (101) so that applying a vacuum to the proximal end of the aspiration lumen (103) can draw clot into the clot aspiration path (103 - - since aspiration lumen is contiguous with aspiration path, aspiration path is identified with same reference number as the aspiration lumen);
a scaffold (133) (Figs. 15, 24) extending distally from the distal end of the catheter body (90) to radially support the membrane (112, 190) (P. [0095]- [0096] - - expansile tip 112 may also include one or multiple metallic wire supports 133 as shown in FIGS. 15 and 24), wherein a conical region of the scaffold comprises individual axially aligned struts having (a) proximal ends disposed about a proximally oriented apical opening (PAO) (See Annotated Fig. 15) which is attached to the distal end of the catheter body (90) and (b) distal ends disposed about a distally oriented open base (DOB) (See Annotated Fig. 15) configured to receive clot aspirated by applying the vacuum to the proximal end of the aspiration lumen (103) (Ps. [0033], [0083] - - Aspiration can be applied to the lumen of the guide catheter 108 with a manual syringe 111 or vacuum pump; in a functionally equivalent structure embodiment,  the self-expanding aspiration catheter has a full length tubular proximal shaft, rather than a rapid exchange shaft, so that it does not require a proximal seal and aspiration can be applied by applying a vacuum force to its proximal hub); and
a distal cap (191) (Figs. 37a, 37b) which covers the proximally oriented apical opening (POA) and constrains the proximal ends of the axially aligned struts (133) in a first position (Fig. 37a) and uncovers the proximally oriented apical opening (POA) in a second position (Fig. 37b) to open the distal end of the clot aspiration path (103), wherein the distal cap (191) is configured to be removed from the catheter (101) prior to applying the vacuum to a proximal end of the aspiration lumen (103) (Ps. [0033], [0083], [0102] - - The cap component 191 can be retracted to allow the catheter mouth 192 to expand, creating a large opening to accept clot or other material into its lumen).
The embodiment of aspiration catheter (101) having expansile membrane (112, 190) extending from the distal end of the catheter body (90) and defining a clot aspiration path contiguous with the aspiration lumen (103) in the catheter body (101) is not specifically described as vacuum-resistant.  However, the clot retriever embodiment (2) is described as having a stent-like self-expanding frame 25, 60 with an outer membrane covering 27 that is vacuum-resistant (See Figs. 3, 8a- 8b) (Ps. [0040]. [0064], [0068] - - cover 27 comprises a membrane, the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration; Figs. 3- 9 illustrate various alternative clot receptors).  Given the interchangeability of the features disclosed by Vale (See Ps. [0040], [0073], [0173] - - embodiments having different combinations of features, including various alternative clot receptor frames), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the expansile membrane (112, 190) of the embodiment of the aspiration catheter (101) to include the vacuum-resistant membrane (27) associated with the clot retriever embodiment (2), since it would have yielded predictable results, namely, retaining its structure under the force of aspiration (P. [0068]).
The scaffold (133) (Figs. 15, 24) extending distally from the distal end of the catheter body (90) to radially support the vacuum- resistant membrane (112, 190) of modified Vale does not expressly disclose a plurality of individually axially aligned struts as claimed.  However, the clot retriever embodiment (2) is described as having a stent-like self-expanding frame 25, 60 with an outer membrane covering 27 that is vacuum-resistant (See Figs. 3, 8a- 8b) (Ps. [0040]. [0064], [0068] - - cover 27 comprises a membrane, the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration; Figs. 3- 9 illustrate various alternative clot receptors).  Given the interchangeability of the features disclosed by Vale (See Ps. [0040], [0073], [0173] - - embodiments having different combinations of features, including various alternative clot receptor frames), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scaffold (133) of the embodiment of the aspiration catheter (101) to include the alternative frame embodiment (60) (Figs. 8a, 9b) associated with the clot retriever embodiment (2) such that 
a conical region of the scaffold comprises a plurality of individual axially aligned struts having (a) proximal ends disposed about a proximally oriented apical opening (opening) (See Annotated Fig. 8b) which is attached to the distal end of the catheter body and (b) distal ends disposed about a distally oriented open base (base) (See Annotated Fig. 8b) configured to receive clot aspirated by applying the vacuum to the proximal end of the aspiration lumen (P. [0073] - - the frame …comprises struts 61 connected at crowns 62. The distal end of the frame comprises terminal crowns 63, which may be formed with atraumatic ends of a higher radius of curvature than that used for the more proximal crowns. The frame may be covered with a polymeric membrane as described earlier), since it would have yielded predictable results, namely, retaining its structure under the force of aspiration (P. [0068]).

    PNG
    media_image1.png
    871
    904
    media_image1.png
    Greyscale

Alternatively, Eckhouse teaches a device for extracting a clot from a blood vessel in a non-fragmented manner having an aspiration catheter (102) (Fig. 6) (Ps. [0054], [0225], [0269]) in the same field of endeavor (Abstract) with 
(claim 31) a scaffold (512, 514, 522, 534) (Figs. 23A- 25) extending distally from the distal end of the catheter body (510, 520, 530) (Figs. 23A-  25) to radially support the membrane (524) (Ps. [0340]- [0342] - -  the stent-like structure (522) is included within (Or attached to) the catheter wall (524)), wherein a conical region of the scaffold (510, 514, 522, 534) comprises a plurality of individual axially aligned struts (S) (See Annotated Fig. 24) having (a) proximal ends disposed about a proximally oriented apical opening (POA) (See Annotated Fig. 24) which is attached to the distal end of the catheter body (520, 530) and (b) distal ends disposed about a distally oriented open base (DOOB) (See Annotated Fig. 24) configured to receive clot aspirated by applying the vacuum to the proximal end of the aspiration lumen (Ps. [0269], [0341] - - since stent-like structure (512, 514, 522, 534) is used to expand and maintain the shape of the expanded catheter tip (520, 530), distal end of the catheter body (520) is capable of receiving clot aspirated by applying the vacuum to the proximal end of the aspiration lumen);
(claim 33) wherein at least a distal portion of the scaffold (512, 514, 522, 534) is radially self-expandable from a delivery configuration (Fig. 23A) to an extraction configuration (Fig. 23B) (Ps. [0340], [0342] - - Again, the structure (534) may be self-expanding or expanded using a balloon or the like; a collapsed catheter tip (510) having individual undulating rings (512 in FIG. 23A) that expand, upon release, to form circular rings (514 in FIG. 23B). Again, the rings (512, 514) may be formed of a springy material having a pre-formed shape or of a malleable material that is formed into rings in situ);
(claim 34) wherein a distal end of the scaffold (534) extends distally beyond a distal end of the membrane (See Fig. 25) (P. [0342] - - In this variation, the stent-like structure (534) is bare but attached to the body of the catheter tip (530));
(claim 35) wherein a distal end of the scaffold (512, 514, 522) and a distal end of the membrane (524) terminate about the same location (See Figs. 23A- 23B, 24) P. [0341] - - In this variation, the stent-like structure (522) is included within (Or attached to) the catheter wall (524));
(claim 57) wherein the struts (S) are arranged individually with free proximal ends (POA - - proximal ends of struts are included in the POA area) coupled only by the membrane (See Annotated Fig. 24) (P. [0341] - - since the stent-like structure (522) is included within … the catheter wall (524), the struts (S) are considered arranged individually with free proximal ends coupled only by the membrane).
Eckhouse discloses that the scaffold stent-like structures (522, 534) (Figs. 24, 25) may be of any convenient form such as shown in the Figures or may be of another similar shape having the functions described above. Braided wires or ribbons or laser cut tubes are also appropriate (P. [0343]).  
As such, the scaffold stent-like structure having a plurality of individual axially aligned struts taught by Eckhouse performs the same function of expanding and maintaining the shape of the expanded catheter tip as the scaffold stent-like structure having a single axially aligned strut (133) (Fig. 15) or the mesh-like braided or laser cut stent-like structure (25) (Fig. 3) or the frame (60) having struts (61) and crowns (62) (Figs. 8a, 8b) associated with Vale (Eckhouse - - P. [0341] - - stent-like structure (522) is used to expand and maintain the shape of the expanded catheter tip (520); Vale - - (P. [0096] - - expansile tip 112 includes metallic wire supports 133).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (stent-like scaffold structure having a plurality of individual axially aligned struts taught by Eckhouse) for another (any of the scaffold stent-like structures (25, 60, 133), particularly (133) which has a single axially aligned strut (Fig. 15) associated with Vale) since the substitution would have yielded predictable results, namely, expanding and maintaining the shape of the expanded catheter tip.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 36, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the distal cap (191) is configured to hold the distal portion of the scaffold (25, 60, 133), in the delivery configuration (See Fig. 37a) and to release the distal portion of the scaffold (25, 60, 133) to self-expand into the extraction configuration (See Fig. 37b).  It is noted that the “at least a distal portion of the scaffold” recited in claim 33 is interpreted as the distal portion of the scaffold.
Regarding claim 37, Vale in view of Eckhouse discloses the apparatus of claim 31, Vale further disclosing wherein the distal cap (191) is attached to a removable inner elongated tubular body (193) (Fig. 37b) which is configured to be advanced and retracted to cover and uncover the distal end of the clot aspiration path (103).
Regarding claim 38, Vale in view of Eckhouse discloses the apparatus of claim 37, Vale further disclosing wherein inner elongated tubular body (193) and the distal cap (191) are further configured to be withdrawn and removed through the aspiration lumen of the catheter body (103) (See Fig. 37b) (P. [0235] - - cap component 191 may also comprise a guide tube 193 to aid the device in moving smoothly over a thrombectomy device shaft or microcatheter).
Regarding claim 39, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the distal portion of the scaffold (25, 60, 133) in said extraction configuration (Figs. 3, 8b) engages an inner wall of the blood vessel to substantially prevent blood proximal to the scaffold (25, 60, 133) from entering the clot aspiration path (103) when said vacuum is applied (See Fig. 5) (Ps. [0068]- [0069] - - distal end 23 of the scaffold (25, 133) is configured to expand and appose the vessel wall, creating a large opening 22 into the internal reception space).  It is noted that the “at least a distal portion of the scaffold” recited in claim 33 is interpreted as the distal portion of the scaffold.
Regarding claim 41, Vale in view of Eckhouse discloses the apparatus of claim 31, Vale further disclosing wherein the distally oriented open base (Base) has a diameter when expanded in a range from 2.2 mm to 5.5 mm and a length when expanded in a range from 1 mm to 150 mm (Ps. [0070], [0161] - - clot receptor distal end is configured to expand to a diameter of between 2 mm and 4 mm, which falls within the claimed range; catheters share common geometry, including a length greater than 10 cm, which falls within the claimed range).
Regarding claim 46, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein a distal portion of the scaffold (25, 60, 133) is uncovered and configured to facilitate extraction of the clot when said distal portion is expanded to facilitate suction of said clot into the aspiration lumen (See Fig. 11c) (P. [0094] - - The expansile tip 112 of the Rx aspiration catheter 101 facilitates aspiration and retrieval of the clot 110 … by expanding under load to reduce the retraction force .... The expansile tip 112 can also partially or fully occlude the vessel providing flow arrest improving aspiration effectiveness).
Regarding claim 47, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the distally oriented open base (Base) when in its extraction configuration (See Annotated Fig. 8b) has an area which is 1.5 to 10 times greater than an open port area of the aspiration lumen (103) within the catheter body (101) (See Fig. 1) (Ps. [0056], [0068] - - distal end 8 of the expansile distal section 4 is configured to open to a larger diameter than the proximal end, typically at least 50% larger, and in some embodiments up to 500% larger or more, depending on the relative size of the target blood vessel and the lumen of the catheter 7 through which the device is advanced; up to 500% larger or more falls within the claimed range of 1.5 to 10 times greater).
Regarding claim 49, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the vacuum-resistant membrane (27) is coupled to at least a distal portion the scaffold (25, 60, 133) (See Fig. 3) (P. [0068] - - distal end of the clot receptor comprising a stent-like self-expanding frame 25 with an outer membrane covering 27).  It is noted that the “at least a distal portion of the scaffold” recited in claim 33 is interpreted as the distal portion of the scaffold.
Regarding claim 50, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the delivery configuration (Fig. 37a) of the distal portion of scaffold (25, 60, 133) is smaller than the distal end of the catheter body (90) (See Fig. 37a) (P. [0102] - -self-expanding distal tip 190 that is constrained by a tapered cap 191 for ease of deliver and atraumatic access to a target site, cap component 191 has a distal end whose outer diameter is ideally lower than that of the catheter shaft immediately proximal of the cap such that, in the delivery configuration the distal portion of the scaffold, which is constrained by the cap as shown in Fig. 37a, is smaller than the distal end of the catheter body).  It is noted that the “at least a distal portion of the scaffold” recited in claim 33 is interpreted as the distal portion of the scaffold.
Regarding claim 51, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein an inner surface (26) (Fig. 3) of the distal portion of scaffold (25, 60, 133) is coated with a lubricious material (Ps. [0064], [0068], [0073] - -membrane 27 may comprise a lip 26 which is folded over and wrapped inside the frame 25; membrane 27 includes membrane may be coated with a low friction coating such as a hydrophobic silicone or a hydrophilic material. In one embodiment the membrane is a hydrophilic material itself, comprising a hydrogel with sufficient thickness and modulus to retain its structure under the force of aspiration; The frame 60 may be similarly covered with a polymeric membrane as described earlier).
Regarding claim 52, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further disclosing wherein the scaffold (25, 60, 133) in its extraction configuration (See Figs. 3, 5, 8b) is expandable to size in a range from that of the clot to that of the vessel (Ps. [0055], [0068], [0073] - - proximal end 24 of the expansile section is configured to gently appose the wall of a catheter through which it is delivered, while the distal end 23 is configured to expand and appose the vessel wall).
Regarding claim 54 in view of the rejection under 35 U.S.C. 112(b) above, Vale in view of Eckhouse discloses the apparatus of claim 33, Vale further encompassing or making obvious wherein the vacuum-resistant membrane (27) comprises an expandable sleeve which covers the clot aspiration path clot aspiration path (103 - - since aspiration lumen is contiguous with aspiration path, aspiration path is identified with same reference number as the aspiration lumen) to create a continuous vacuum path from the aspiration lumen (103) to a distal end of the radially distal expandable segment (25, 60, 133) (Ps. [0064], [0068], [0073]- - outer membrane covering 27 is a non-porous cover; A preferred membrane is a polyurethane membrane, which might be extruded or blow moulded or ideally dip coated directly onto the frame).  The cover 27 is considered a sleeve because it extends over the distal segment of the elongated tubular frame body (25, 60) as disclosed in Ps. [0068], [0073].  It is noted that applicant describes a sleeve as “a covering sleeve extends over the distal segment of the elongated tubular body, …In an exemplary example, the covering sleeve comprises one or more of the following: spray coated sleeve, dip coated sleeve, elastic sleeve, radially expandable elastic sleeve, polymeric sleeve, foldable sleeve, silicone based material sleeve, polyurethane based sleeve, and other” in P. [0047] of applicant’s Specification.  As such, Vale in view of Eckhouse encompasses or makes obvious the limitations of the claim.
Regarding claim 55, Vale in view of Eckhouse encompasses or makes obvious the apparatus of claim 54, Vale further disclosing wherein the expandable sleeve (27) comprises a folded section (P. [0068] - - membrane 27 may comprise a lip 26 which is folded over and wrapped inside the frame 25).
Regarding claim 58, Vale in view of Eckhouse discloses the apparatus of claim 31, Vale further disclosing wherein the struts interconnected (P. [0068] - - since frame structure 25, 60 are Nitinol structures laser cut from a tube or sheet, the struts interconnected).
Regarding claim 59, Vale in view of Eckhouse discloses the apparatus of claim 31, Vale further disclosing wherein the struts (61) are arranged in a Serpentine pattern with crown regions disposed about both the proximally oriented apical opening and the distally oriented open base. (See Figs. 8a, 8b - - proximal apical opening near reference number 60 and distal open base near reference 63) (Ps. [0067], [0073] - - various embodiments of the distal end of the clot receptor are illustrated in FIGS. 3 to 9; in Figs. 8a, 8b, since frame is laser cut from a Nitinol tube, each of struts 61, crown 62, crown 63 are circumferential rings forming serpentine patterns).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771